DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application filed on 4/29/2021.  Claims 1-20 are pending.  Claims 1-20 have been examined and are allowed, wherein claims 2-7,9-14,16-20 are subjected to the following Examiner’s Amendment.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
	As per claim 2, “Claim 1” (line 1) has been replaced with –claim 1—for proper grammar.
As per claim 3, “Claim 1” (line 1) has been replaced with –claim 1—for proper grammar;  --further—has been inserted before “determining” (line 1) to properly claim the further limitations.
As per claim 4, “Claim 3” (line 1) has been replaced with –claim 3—for proper grammar.
As per claim 5, “Claim 4” (line 1) has been replaced with –claim 4—for proper grammar.
claim 6, “Claim 1” (line 1) has been replaced with –claim 1—for proper grammar.
As per claim 7, “Claim 6” (line 1) has been replaced with –claim 6—for proper grammar. 
As per claim 9, “Claim 8” (line 1) has been replaced with –claim 8—for proper grammar.
As per claim 10, “Claim 8” (line 1) has been replaced with –claim 8—for proper grammar.
	As per claim 11, “Claim 10” (line 1) has been replaced with –claim 10—for proper grammar.
 As per claim 12, “Claim 11” (line 1) has been replaced with –claim 11—for proper grammar.
As per claim 13, “Claim 8” (line 1) has been replaced with –claim 8—for proper grammar.
As per claim 14, “Claim 13” (line 1) has been replaced with –claim 13—for proper grammar.
As per claim 16, “Claim 15” (line 1) has been replaced with –claim 15—for proper grammar;  --the instructions—has been inserted before “further” (line 1) to properly define the further limitations.
As per claim 17, “Claim 15” (line 1) has been replaced with –claim 15—for proper grammar;  --the instructions—has been inserted before “further” (line 1) to properly define the further limitations.
claim 18, “Claim 17” (line 1) has been replaced with –claim 17—for proper grammar;  --the instructions—has been inserted before “further” (line 1) to properly define the further limitations.
As per claim 19, “Claim 18” (line 1) has been replaced with –claim 18—for proper grammar;  --the instructions—has been inserted before “further” (line 1) to properly define the further limitations.
As per claim 20, “Claim 19” (line 1) has been replaced with –claim 19—for proper grammar;  --the instructions—has been inserted before “further” (line 1) to properly define the further limitations.
No authorization to the above Examiner’s Amendment is necessary since the amendment corrects obvious minor informalities as noted above.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-20, the independent claims 1, 8, and 15, from which the respective claims depend, recites the method/system/non-transitory computer readable medium comprising a combination of inventive steps/operations/instructions comprising determining the logic state of the state of at least one of the outputs of the model based on a combination of logic states of at least one of the plurality of inputs with a first load condition and a second load condition on least one of the inputs upon which the state of the at least one of the outputs is based, and determining whether the logic sate of the at least one of the outputs is different with the first load condition imposed than the second load condition imposed, when the at least one of the model defects is present in the model for the combination of input logic states, in the manner as claimed, which the prior arts made of record failed to teach or suggest as claimed.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        November 20, 2021